Citation Nr: 1429375	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for deviated septum. 

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for a bilateral eye disorder, other than bilateral keratopathy, to include bilateral optic nerve cupping and meibomian gland dysfunction. 

4. Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

5. Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis nuchae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  A highly secured electronic repository is used to store and review all documents.  This allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim. 

Thereafter, the claims file was transferred to the RO in Montgomery, Alabama. 

With respect to the claim for an increased rating for the bilateral feet, the Board notes that the July 2009 rating decision originally granted service connection for bilateral plantar fasciitis and assigned a 0 percent evaluation, effective July 1, 2009.  In June 2010, the RO granted service connection for bilateral pes planus, and combined such disability rating with plantar fasciitis disability, increasing the evaluation from 0 percent to 10 percent disabling, effective July 1, 2009.  The Veteran continues to seek a higher rating for this disability. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, with respect to the claim for an increased rating for the skin disorder, the Board notes that the July 2009 rating decision originally granted service connection for actinic keratosis nuchae and assigned a 0 percent evaluation, effective July 1, 2009.  In July 2011, the RO granted an increased evaluation of 10 percent for actinic keratosis nuchae, effective July 1, 2009.  The Veteran continues to seek a higher rating for this disorder.  See AB, supra. 

The Board also notes that the July 2011 rating decision granted a claim of entitlement to service connection for pityriasis rosea; as this is a full grant of benefits sought on appeal, this issue is no longer in appellate status.  

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file. 

For the sake of clarity, the Board has recharacterized the issue on appeal relating to the eyes to encompass any current bilateral eye disability, other than the already service-connected bilateral keratopathy disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets the additional delay, further development is warranted with respect to the service connection claims for deviated septum, sinusitis, and optic nerve cupping, and increased rating claims for pes planus with plantar fasciitis and actinic keratosis nuchae.  

Specifically, records procurement and additional VA examinations and etiological opinions are needed to fully and fairly assess the merits of the Veteran's claims. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c)(4), 3.326(a) (2011); Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that service and VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a Veteran's claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Robinette v. Brown, 8 Vet. App. 69 (1995) (noting that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim); Snuffer v. Gober, 10 Vet. App. 400 (1997) (new VA examination and opinion required where there is evidence to indicate that condition has worsened or is more severe than currently evaluated); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); and Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 


1. Service Connection for Deviated Septum

The Veteran seeks service connection for a deviated septum.  He specifically contends that he sustained trauma to the nose/septum after being hit during a "field problem" (exercise) in the 1990's. See Notice of Disagreement, Hearing Transcript, and VA Form 9.  The Veteran reported that he subsequently went to sick call for sinus/breathing problems and doctors discovered that his septum was deviated thereafter.  

Service treatment records (STRs) reflect treatment for nasal/respiratory complaints (such as runny nose, congested nose, and difficult breathing) in January 1994.  A January 2003 CT scan report confirms a long history of purulent nasal discharge and a deviation of the septum to the right.  A December 2005 service treatment record reflects complaints of chronic post-nasal drip and a diagnostic impression of septal deviation.  STRs show ongoing complaints relating to sinus/nasal problems from 2005 to 2009.  

VA examinations conducted in February 2009 and March 2011 confirm a current deviated septum diagnosis.  The March 2011 VA examiner opined that it was less likely than not that the deviated septum was from traumatic origin since there was "no evidence of traumatic origin."  

However, in rendering this opinion, the VA examiner did not review the Veteran's claims file; he did not consider the Veteran's competent statements concerning in-service injury to the nose and subsequent, well-documented treatment for deviated septum/nasal/sinus problems; and he did not provide an adequate rationale for his negative etiology opinion.  For these reasons, the Board finds that the etiology opinion is inadequate and an addendum opinion should be obtained upon remand. See Barr and Dalton, supra. 





2. Service Connection for Sinusitis

The Veteran seeks service connection for sinusitis.  He contends that he experienced ongoing sinus problems during and since service. See Hearing Transcript. 

As noted above, service treatment records reflect complaints for sinus-related symptoms in January 1994.  Service treatment records dated in 2003 show a long history of purulent post-nasal drip, non-responsive to decongestants/nasal sprays.  A contemporaneous CT scan indicates bilateral osteomeatal occlusion.  The pertinent diagnosis was chronic sinusitis.  A November 2007 Report of Medical Examination (conducted for medical board purposes) noted the Veteran's sinuses as abnormal.  The Veteran reported having chronic cough, sinusitis, and ear, nose, or throat trouble on a contemporaneous Report of Medical History.  He also noted that he had been advised to have sinus surgery (note: a December 2005 STR confirms that he was evaluated for sinus surgery).  Sinusitis is shown as an active problem in service treatment records dated throughout 2008 and 2009.  

A February 2009 VA examination report confirms a current sinusitis diagnosis.  To date, however, no etiology opinion has been provided in association with this claim.  In light of the Veteran's contentions regarding continuous sinus symptoms since service, in-service treatment for sinusitis, and a current sinusitis diagnosis (per the February 2009 VA examination report), the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sinusitis condition. See Barr, supra; see also See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

3. Service Connection for a Bilateral Eye Disorder, Other Than Keratopathy, To Include Bilateral Optic Nerve Cupping and Meibomian Gland Dysfunction. 

The Veteran seeks service connection for a bilateral eye disorder.  Notably, service connection is currently in effect for bilateral keratopathy. 

As an initial matter, during his June 2013 hearing before the undersigned VLJ, the Veteran reported that he was receiving current treatment for optic cupping at the "Oxford Hospital" and that he had an upcoming appointment on July 8, 2013.  To date, it does not appear that any efforts to obtain these relevant records have been made.  Therefore, upon remand, the RO should obtain and associate with the electronic record all treatment records from the above-identified medical facility. See Ivey, Loving, supra. 

Briefly, over the course of the Veteran's 20 + year military service, STRs show diagnoses of physiological cupping in both eyes; presbyopia; pinguecula; astigmatism; refractive error (myopia); and "optic nerve."  Entrance examination reflected visual acuity of 20/20 and 20/25 (not corrected) in the right and left eye, respectively.  The eyes were otherwise noted as "normal."  A May 1993 routine examination of the eyes indicated that the Veteran had no eye-related complaints.  A January 2007 Report of Medical Examination (conducted for medical board purposes) reflected visual acuity of 20/30 and 20/50 in the right and left eye, respectively.  On the contemporaneous Report of Medical History the Veteran noted that he had been prescribed glasses for reading in 2006. 

The Veteran underwent a VA eye examination in connection with this claim in February 2009.  The examiner diagnosed "congenital large OHN cupping OU," and noted that this condition was often seen in African American males because they usually have longer/larger eyes.  The examiner also diagnosed mild peripheral degeneration as secondary to cupping; superficial punctate keratopathy (OU) (which is a service-connected condition); and meibomian gland dysfunction.  

The Board finds that the February 2009 VA examiner's etiology opinion is inadequate.  Initially, with respect to the diagnosed congenital cupping, the VA examiner did not address whether the congenital optic nerve cupping was a pre-service "disease" or a pre-service "defect."  Upon remand, if the VA examiner determines that it was a congenital "defect," he or she should opine whether there was a superimposed disease or injury in service that resulted in additional disability.  If, on the other hand, the VA examiner determines that it was a congenital "disease," he or she should opine whether the condition was not permanently aggravated during the Veteran's period of active service beyond its normal progression.  In this regard, under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating." See VAOPGCPREC 82-90, VAOPGCPREC 67-90.

Further, the examiner did not comment upon the etiology of the other diagnosed eye condition, namely, meibomian gland dysfunction. See Clemons, supra.  This, too, should be addressed upon remand. 

Finally, as pertaining to all claims on appeal, the Board notes that the electronic record contains a "problem list" (a list of active diagnoses pertaining to the Veteran) from the Central Texas Veterans Health Care System, dated in October 2010; however, there are no accompanying treatment records.  These should be obtained and associated with the Veteran's electronic record/claims file upon remand. See Bell, supra. 

4. Increased Rating for Bilateral Foot Disability

The Veteran seeks a higher initial rating for bilateral pes planus with plantar fasciitis, which is currently evaluated as 10 percent disabling.  

As an initial matter, during his June 2013 hearing before the undersigned VLJ, the Veteran reported that he was receiving current treatment for his feet at the Redstone Arsenal Fox Army Hospital in Huntsville, Alabama.  To date, it does not appear that any efforts to obtain these relevant records have been made.  Therefore, upon remand, the RO should obtain and associate with the electronic record all treatment records from the Redstone Arsenal Fox Army Hospital. See Ivey, Bell, and Loving, supra. 

Additionally, the Veteran recently testified that his bilateral foot condition has worsened in severity. See Hearing Transcript, p. 20.  He was last afforded a VA foot examination in 2011, nearly 3 years ago.  In light of the Veteran's complaints of increased foot pain, flare-ups, and other foot-related symptomatology, the Board finds that a new examination of his feet is needed to fully and fairly evaluate the claim for an increased rating. See Snuffer, supra. 

5. Increased Rating for Skin Disorder

The Veteran seeks a higher initial rating for actinic keratosis nuchae, which is currently evaluated as 10 percent disabling.  

The Veteran recently testified that his actinic keratosis condition has worsened in severity. See Board Hearing Transcript, p. 21.  He specifically testified that his keratosis, which primarily affects his scalp, was actively spreading and causing hair loss.  He was last afforded a VA foot examination in 2011, nearly 3 years ago.  In light of the Veteran's complaints of increased skin symptomatology, as well as the potentially relevant and outstanding VA/private treatment records identified above, the Board finds that a remand, to include new examination of his skin, is needed to fully and fairly evaluate the claim for an increased rating. See Snuffer, supra.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, all of the Veteran's post-July 2009 treatment records from the Central Texas Veterans Health Care System, to include records from the Temple VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2. After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, all of his post-July 2009 medical records from the Redstone Arsenal Fox Army Hospital in Huntsville, Alabama; the Oxford Hospital (identified in his hearing testimony), and/or any other private records identified by the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the March 2011 VA examiner for an addendum opinion concerning the Veteran's claim for service connection for deviated septum.  If the March 2011 VA examiner is no longer available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate examiner.  The Veteran's claims file, to include this remand, must be reviewed by the examiner.

Thereafter, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the deviated septum is related to his active duty service, to include the Veteran's reports of in-service injury to the nose with subsequent, ongoing sinus/nasal/respiratory symptoms thereafter.  

The examiner is asked to address all evidence of symptoms and treatment for the deviated septum within the Veteran's in-service and post-service treatment records, including all prior VA examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and chronicity of symptoms.

All findings, along with complete rationale for the conclusions reached, should be provided.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to be examined by an appropriate examiner to ascertain whether or not he has sinusitis/a chronic sinus disorder, and if so its likely etiology.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a. Does the Veteran have sinusitis and/or a chronic sinusitis disorder? If not, please reconcile the findings found upon VA examination in 2009 (which established a chronic sinusitis diagnosis), as well as service treatment records documenting sinusitis in 2008 and 2009. 

b. If sinusitis/a chronic sinus disorder is diagnosed, please opine whether such disability is at least as likely as not (i.e. a 50% probability or greater) related to the Veteran's service (and specifically to the sinus complaints and findings noted in his 1994, 2003, 2007, 2008, and 2009 service treatment records, and the 2003 CT scan report showing a long history of purulent post-nasal drip, non-responsive to decongestants/nasal sprays a bilateral and osteomeatal occlusion).

All examination findings, along with complete rationale for the conclusions reached, should be provided.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the February 2009 VA eye examiner for an addendum opinion concerning the Veteran's claim for service connection for a bilateral eye disorder, to include bilateral optic nerve cupping and meibomian gland dysfunction.  If the February 2009 VA examiner is no longer available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate examiner.  The Veteran's claims file, to include this remand, must be reviewed by the examiner.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral eye disorder, to include bilateral optic nerve cupping and meibomian gland dysfunction.  After reviewing the file, the examiner should opine as follows:

a. Please provide any opinion on whether the Veteran's congenital bilateral optic nerve cupping is a congenital disease, congenital defect, an acquired disease, or the result of injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. 

b. If the examiner determines that the congenital bilateral optic nerve cupping is a congenital disease, the following opinion should be provided:

Did the Veteran's congenital bilateral optic nerve cupping clearly and unmistakably exist prior to his active service and clearly and unmistakably WAS NOT aggravated during military service (i.e., please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition).  

c. If the examiner determines that congenital bilateral optic nerve cupping is a defect, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that the Veteran's defect developed superimposed eye pathology during service, to include the need for corrective lenses in approximately 2006. 

d. If the examiner determines that the congenital bilateral optic nerve cupping is an acquired disease or the result of an injury, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not "that bilateral optic nerve cupping had its onset in service or is otherwise related to his service, to include the need for corrective lenses in 2006. 

e. For any eye disorder other than congenital bilateral optic nerve cupping, refractive errors, and keratopathy (an already service-connected condition), please provide an opinion as to whether it is "at least as likely as not" that any eye disorder, to include meibomian gland dysfunction, had its onset in service or is otherwise related to his service, to include the need for corrective lenses in 2006. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected bilateral pes planus with plantar fasciitis.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected bilateral pes planus with plantar fasciitis is manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities or is manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  A complete rationale must be provided for any opinions expressed.

7. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected actinic keratosis nuchae.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

The examiner is to describe the current severity and extent of all manifestations of the service-connected actinic keratosis nuchae, to include those manifestations located on the scalp.  All required testing must be performed.

8. Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



